Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made effective as of November 1, 2007
by and between Open Energy Corporation (the “Company”) and Christopher Gopal
(“Gopal” or “Employee”) (individually, a “party” and together, the “parties”).

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

 

Position and Responsibilities.

 

1.             Employment. Employee will begin employment with the Company on
November 1, 2007, as Executive Vice President, World Wide Operations. Employee
reports directly to the President and COO of the Company. Employee shall have
the powers and duties commensurate with such position. Employee’s precise
responsibilities and job description are subject to change at any time in the
sole and absolute discretion of the Company.

 

2.             Outside Activities. Employee shall devote his best efforts and
substantially all of his business time and attention to the business of the
Company and performance of the services customarily incident to such office and
to such other services as the CEO or board of directors my reasonably request.
During his employment, Employee shall not, without Employer’s prior written
consent, render to others services of any kind for compensation, or engage in
any other business activity that would materially interfere with the performance
of his duties under this Agreement. However, subject to Employer’s approval,
Employee will be permitted to serve on a maximum of two Boards of Directors,
with their attendant duties and compensation; these Directorships have not been
identified or determined as of this date.

 

3.             At Will Employment. Employee will be employed on an at-will
basis. Either Employee or Company may terminate the Employment at any time, with
or without cause. The Company also retains the right to transfer, demote,
suspend or administer discipline with or without cause and with or without
notice, at any time. The at-will nature of the employment relationship may only
be modified in a writing signed by Employee and the Company’s CEO.
Notwithstanding the foregoing, if Employee is terminated without cause, he shall
receive twelve months continuation of salary and benefits.

 

Compensation

 

4.             Base Annual Salary. The Company shall pay to Employee an initial
base salary at an annual rate of two hundred thousand dollars ($200,000) in
accordance with the Company’s customary payroll practices.

 

5.             Bonuses. Employee will be entitled to participate in a fiscal
2007-08 Incentive plan to be designed and approved by the Compensation Committee
of the Board of Directors. In the absence of a fiscal 2007-08 Incentive Plan,
the Company and Employee will define a fiscal 2008 performance target to be
mutually agreed by December 31, 2007. The amount of the bonus will be based on
the attainment of a fiscal 2007-08 performance target and based on the
performance of the Company and the Employee. Additionally the Employee will be
entitled to participate in future fiscal year incentive plans with performance
conditions to be agreed.

 

1

--------------------------------------------------------------------------------


 

6.             Equity Compensation. The Company shall grant an initial 1,200,000
options under the terms of the 2006 Equity Compensation Plan which shall vest
180,000 on November 1, 2007 and 85,000 at the end of each calendar quarter for
twelve quarters beginning December 31, 2007 and ending September 30, 2010. On
October 1, 2008, provided that Employee is actively employed under this
Agreement and his employment has not been terminated prior to that date, the
Company shall grant additional equity compensation to Employee under the terms
of the 2006 Equity Compensation Plan or any comparable equity compensation plan
which may then be in effect which shall provide the benefit of the equivalent of
1,800,000 shares of the Company’s common stock as of the date of this Agreement,
vesting one twelfth at the end of each calendar quarter for twelve quarters
beginning December 31, 2008 and ending September 30, 2011.

 

7.             Withholdings. All compensation and benefits to Employee hereunder
shall be subject to all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.

 

Expense Allowances and Fringe Benefits.

 

8.             Fringe Benefits. During his employment, Employee shall be
eligible to receive and participate in all standard fringe benefits generally
made available to other executive employees when and as he becomes eligible for
them, as such benefits may be determined, changed, or rescinded from time to
time by the Company

 

9.             Vacation Accrual. Employee shall be eligible to accrue paid
vacation each year from the date of employment in accordance with the Company
policy. The vacation accrual will initially be at the rate of four weeks per
annum and be subject to a maximum accrual, or cap, of five (5) weeks.

 

10.           Expense Reimbursement. The Company shall reimburse Employee for
any and all expenses reasonably incurred by the Employee in the course and scope
of Employee’s duties and which are substantiated in accordance with Company’s
reasonable policies and procedures. Air travel to other countries shall be
business class.

 

11.           IRC Section 409A. To the extent that this Agreement or any part
thereof is deemed to be a nonqualified deferred compensation plan subject to
Section 409A of the Code and the regulations and guidance promulgated
thereunder, (i) the provisions of this Agreement shall be interpreted in a
manner to comply in good faith with Section 409A of the Code, and (ii) the
parties hereto agree to amend this Agreement, if necessary, for the purposes of
complying with Section 409A of the Code promptly upon issuance of any
regulations or guidance thereunder; provided that any such amendment shall not
materially change the present value of the benefits payable to Employee
hereunder or otherwise materially and adversely affect Employee, or the Company
or any of the Related Entities, without the written consent of Employee or the
Company, as the case may be.

 

2

--------------------------------------------------------------------------------


 

Confidentiality, Intellectual Property and Company Policies

 

12.           Confidentiality.

 

(a)           In addition to his duty to preserve information protected by the
attorney client privilege and the work product doctrine, Employee shall not,
during the term of this Agreement or at any time thereafter, impart to anyone or
use any Confidential Information or Employee may acquire in the performance of
Employee’s duties, except as required by law. Employee will hold in complete
confidence and not disclose, produce, publish, permit access to, or reveal any
information and material which is proprietary to Company, whether or not marked
as “confidential” or “proprietary” and which is disclosed to or obtained by
Employee, which relates to Company’s business activities (“Confidential
Information”). Confidential Information shall not include any information which
is publicly available at the time of disclosure or subsequently becomes publicly
available through no fault of Employee or any of its agents or employees.

 

(b)           Employee shall take all reasonable measures necessary to protect
the confidentiality of the Confidential Information and to avoid disclosure or
use of the Confidential Information, except as permitted herein, including the
highest degree of care that Employee utilizes to protect Employee’s own
confidential information. Employee shall promptly notify Company in writing of
any disclosure, misuse or misappropriation of Confidential Information which may
come to Employee’s attention.

 

(c)           Disclosure of Confidential Information is not precluded if such
disclosure is in response to a valid order of a court or other governmental body
of the United States or any political subdivision thereof; provided that
Employee will first give notice to Company and make a reasonable effort to
obtain a protective order requiring that the Confidential Information be
disclosed only for limited purposes for which the order was issued.

 

(d)           Employee shall not disclose the Confidential Information to any
third party without first obtaining Company’s written consent and shall disclose
the Confidential Information only to its own employees having a need to know.
Employee shall promptly notify Company of any items of Confidential Information
prematurely disclosed.

 

(e)           Employee agrees that Company’s Confidential Information has been
developed or obtained by the investment of significant time, effort and expense
and provides Company with a significant competitive advantage in its business.
If Employee fails to comply with any obligations hereunder, Employee agrees that
Company will suffer immediate, irreparable harm for which monetary damages will
provide inadequate compensation. Accordingly, Employee agrees that Company will
be entitled, in addition to any other remedies available to it, at law or in
equity, to immediate injunctive relief to specifically enforce the terms of this
Agreement.

 

(f)            The obligations set forth in this Paragraph 12 and its
subparagraphs shall survive expiration or termination of this Agreement.

 

13.           No Solicitation. Employee agrees that during Employee’s employment
and for a one year period after the termination of said employment, Employee
will not solicit for hire any current employees of the Company.

 

3

--------------------------------------------------------------------------------


 

14.           Assignment of Inventions. Employee agrees that during the Term
that all inventions that are developed using equipment, supplies, facilities or
trade secrets of the Company, or result from work performed by Employee for the
Company (collectively “Assigned Inventions”), will be the sole and exclusive
property of the Company and are hereby irrevocably assigned by Employee to the
Company.

 

15.           Assignment of Intellectual Property Rights. In addition to the
foregoing assignment of Assigned Inventions to the Company, Employee hereby
irrevocably transfers and assigns to the Company: (a) all worldwide patents,
patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Assigned Invention, and (b) any and all
“Moral Rights” (as defined below) that Employee may have in or with respect to
any Assigned Invention. Employee also hereby forever waives and agrees never to
assert any and all Moral Rights Employee may have in or with respect to any
Assigned Invention, even after expiration or termination of this Agreement. For
the purposes of this Agreement, “Moral Rights” mean any rights to claim
authorship of an Assigned Invention to object to or prevent the modification of
any Assigned Invention, or to withdraw from circulation or control the
publication or distribution of any Assigned Invention, and any similar right,
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

 

16.           Work for Hire. Employee acknowledges and agrees that any
copyrightable works prepared by Employee during the Term are “works for hire”
under the Copyright Act and that the Company will be considered the author and
owner of such copyrightable works.

 

17.           Return of Materials. On termination of the Employee’s employment
for any reason whatsoever, the Employee agrees to deliver promptly to the
Company all files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists of
any nature whatsoever pertaining to the business of the Corporation and its
affiliates and subsidiaries in the possession of the Employee or directly or
indirectly under the control of the Employee and not to make for his personal or
business use or that of any other person, reproductions or copies of any such
property or other property of the Corporation and its affiliates and
subsidiaries.

 

18.           Human Resources Policy and Procedures. Employee agrees to review
and abide by personnel policies as well as any Employee Handbook issued by
Company. Employee understands that Company has the right to modify or rescind
any policies and procedures for any reason and without notice, except the policy
regarding at-will employment.

 

General Provisions.

 

19.           Governing Law and Forum. This Agreement shall be governed in
accordance with the laws of the State of California. Any disputes arising out of
Employee’s employment or this Agreement shall be brought in San Diego County,
California.

 

20.           Severability. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in anyway.

 

4

--------------------------------------------------------------------------------


 

21.           Entire Agreement. This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter of this Agreement, and
supersedes any and all prior agreements, arrangements, communications,
understandings, documents or rules, either oral or in writing, between the
parties for the employment of Employee, and contain all of the covenants and
agreements between the parties for such employment in any manner whatsoever.
Each party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party or
anyone acting on behalf of any party which is not embodied in this Agreement.
Any modification of this Agreement will be effective only if in writing signed
by Employee and Company’s President.

 

 

OPEN ENERGY CORPORATION

Employee

 

 

 

 

By:

/s/ David P. Saltman

 

/s/ Christopher Gopal

 

 

   David P. Saltman

 

Christopher Gopal

Its:

   Chairman

 

 

5

--------------------------------------------------------------------------------